Citation Nr: 0703160	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic rash on 
the skin of the hands, arms, and knees, to include claimed as 
a result of undiagnosed illness of a Persian Gulf veteran.

2.  Entitlement to service connection for bursitis of the 
right hip.

3.  Entitlement to service connection for bursitis of the 
left hip.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from May 1991 to May 1994, with service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the St. 
Petersburg, Florida, Regional office (RO) of the Department 
of Veterans Affairs (VA). 

In June 2001, the Board remanded this case to the RO for 
notification and development action.  The case was returned 
to the Board in October 2006.

The issues of entitlement to service connection for bursitis 
of the right hip and bursitis of the left hip are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1. The appellant is a Persian Gulf veteran. 

2. The appellant's claimed and documented history of skin 
signs and symptoms has been medically attributed to known 
clinical diagnoses.

3. There is no competent medical evidence of record of a 
current diagnosis of skin disease of the appellant's hands, 
arms, or knees, to include skin rash. 

4. There is no competent medical evidence of record linking a 
current skin disorder to the appellant's active military 
service. 



CONCLUSION OF LAW

1.  A chronic rash on the skin of the hands, arms, and knees 
was not incurred in or aggravated by service and is not the 
result of undiagnosed illness of a Persian Gulf veteran.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in November 2001, September 2005, and April 2006 
by the RO satisfied the statutory and regulatory duty to 
notify provisions. 

VA has afforded the veteran medical examinations of his skin 
and his musculoskeletal system.  VA obtained a medical 
opinion addressing the medical question of a relationship, if 
any, between a left hip disorder found on VA examination and 
the appellant's active military service.  VA scheduled the 
veteran for a medical examination of his skin and had advised 
the VA staff physician who would perform the examination of 
the veteran's skin and review his pertinent medical records 
to provide a medical opinion addressing the medical question 
of a relationship, if any, between any skin disease which was 
diagnosed and the veteran's active military service, but the 
veteran failed to report for the examination after notice of 
its time and place was sent to his address of record and he 
did not request re-scheduling of the examination.  There is 
no indication in the record that additional evidence material 
to the issues e is available.  Therefore, the Board finds 
that VA has met the duties to notify and to assist required 
by law as to the claims decided herein.  

The adjudication of the veteran's claims on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the more than nine years that 
his appeal has been pending to submit evidence and argument 
in support of his claims, the timing of the VCAA notice 
provided to the veteran was in no way prejudicial to him.    

Service Connection 
In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006). 

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2006) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2011, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).   To be "chronic"
a disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.   

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).




Skin Rash

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of skin rash.  In a March 
1994 report of medical history for discharge from active 
service, the veteran denied having or ever having had skin 
disease.  At a medical examination in March 1994 for 
discharge from active service, the veteran's skin was 
evaluated as normal by the examining physician (although an 
examination of his feet showed tinea pedis [athlete's foot] 
of the right foot for which service connection was granted 
and is in effect).   

At a VA skin examination in December 2004, the examining VA 
physician reported that the veteran's upper extremities, 
including his hands, were "clear" [that is, clear of 
lesions or rash] and that his lower extremities were also 
clear.  The pertinent diagnosis was dsyhydrosis versus atopic 
dermatitis by history.  

"Dyshydrosis" is any disorder of the sweat glands.  
"Atopic dermatitis" is a chronic inflammatory skin disorder 
principally characterized by extreme itching, leading to 
scratching and rubbing which in turn results in the typical 
lesions of eczema.  See Dorland's Illustrated Medical 
Dictionary 447, 515 (28th ed., 1994).

A physician's reported diagnosis of a disease only "by 
history", that is, based on statements by the patient or by 
the person being evaluated as to claimed signs and symptoms 
in the past, rather than on the results of current laboratory 
studies or imaging studies or on the findings of the clinical 
examination at the time is understood by the Board not to be 
a diagnosis by the examining physician of a current disorder 
or disease found by him/her but only his/her repetition of a 
medical history as stated by the person who was examined.  As 
such, the December 2004 VA skin examination did not result in 
a diagnosis of a current skin disease under the holding in 
Rabideau.

The Board's June 2001 Remand of this case was for a VA skin 
examination of the veteran by a VA physician who would review 
the veteran's pertinent medical records in the claims file, 
conduct a clinical examination of the skin of the veteran's 
hands, arms, and knees and provide a medical opinion on the 
medical question of whether any diagnosed disorder of the 
skin of the veteran's hands, arms, and knees was attributable 
to a known clinical diagnosis/es.  However, the veteran 
failed to report for such examination which was scheduled for 
a date in October 2005, and he did not provide to VA a cause 
for his failure to appear for the examination or request that 
the examination be re-scheduled.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.   38 C.F.R. § 3.655 (2006).  The VA skin 
examination scheduled in this case for October 8, 2005, was 
in conjunction with an original compensation claim, so the 
veteran's claim for service connection for a chronic rash on 
the skin of the hands, arms, and knees is to be rated on the 
other evidence of record in the case.  In addition, the 
veteran is not entitled to assistance by VA in the 
development of facts which might be pertinent to that claim, 
such as another remand of the case to attempt to obtain a 
medical nexus opinion.  See 38 C.F.R. § 3.159(c)(4) (2006).  

Subsequent to the VA skin examination in December 2004, at 
which no rash or lesions were found on the skin of the 
veteran's hands, arms, or knees, his VA outpatient treatment 
records contain the following notation in July 2005 by a VA 
staff physician that on a review of systems of the veteran's 
body pertaining to the skin: Rash on hands treated by hygiene 
and keeping dry.  

Because the VA physician who conducted the December 2004 VA 
skin examination found that the appellant's history of skin 
symptoms and claimed skin symptoms should be considered as 
due to either one type of the skin disease dermatitis or to a 
disorder of the sweat glands, the skin disease of which the 
veteran may have had signs or symptoms prior to December 2004 
have been attributed to known clinical diagnoses and, for 
that reason, the appellant is not entitled to a grant of 
service connection for chronic skin rash under the provisions 
of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 
(2006). 

There is no competent medical evidence of record showing that 
the appellant had any skin disease while serving on active 
duty, and there is no competent medical evidence of record 
linking any current skin disorder to his active military 
service.

A review of the record in this case reveals that neither in 
his notice of disagreement received in August 1999 nor in his 
substantive appeal received in September 2000 did the 
appellant assert that he had skin lesions or rashes on his 
hands, arms, and/or knees in service.  In a letter to the RO 
which was dated in August 1999, the veteran said, "I have 
made note of a recurring rash on my hands and I have been 
seen by a dermatologist for the past year and a half."  [One 
and one half years prior to August 1999 would have been 
February 1998, more than three years after the veteran's 
separation from active service.]  To the extent that the 
veteran's appeal of the denial of entitlement to service 
connection for chronic skin rash is understood as his 
statement that he believes he has a skin disorder related to 
service, any such statement would be lacking in probative 
value, because, as a layman, the appellant is not qualified 
to provide a medical opinion on a question of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The preponderance of the evidence of record is against the 
claim of entitlement to service connection for a chronic rash 
on the skin of the hands, arms, and knees, to include claimed 
as a result of undiagnosed illness of a Persian Gulf veteran, 
and entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006); Rabideau, supra.     


ORDER

Entitlement to service connection for a chronic rash on the 
skin of the hands, arms, and knees, to include claimed as a 
result of undiagnosed illness of a Persian Gulf veteran, is 
denied.




REMAND

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

A VA staff physician conducted a joints examination of the 
veteran in January 2006 and, in the examination report, noted 
that the veteran had tenderness to palpation along his 
perineal tendons "as would be expected" in someone with a 
history of chronic ankle sprains.  The veteran is service-
connected for residuals of chronic left ankle sprains, and 
the examiner's finding reasonably raises the possibility that 
the veteran's disability of the hips is secondary to his 
service-connected left ankle disability. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
medical examination by a physician with 
appropriate training and expertise to 
determine whether the veteran's service-
connected left ankle disability caused or 
has worsened bursitis of the right hip 
and/or bursitis of the left hip.  It is 
imperative that the examining physician 
review the veteran's pertinent medical 
records in the claims file in conjunction 
with the examination.  After the records 
review and a clinical examination of the 
veteran, he or she should respond to the 
following questions:  

	a. Did the veteran's service-
connected left ankle disability cause 
bursitis of the right hip or bursitis of 
the left hip?  

	b. Did the veteran's service-
connected left ankle disability result in 
any increase in the underlying severity 
of bursitis of the right hip or bursitis 
of the left hip?
	
	c. In the event that the examiner 
finds that left ankle disability did not 
cause but made bursitis of the right hip 
and/or bursitis of the left hip worse, 
the examiner should identify, to the 
extent possible, the baseline 
manifestations which are due to the 
effects of non-service connected bursitis 
of the right hip and bursitis of the left 
hip and the increased manifestations 
which, in the examiner's opinion, are due 
to the left ankle disability.

A rationale for all conclusions reached 
should be provided.

3.  After the indicated development has 
been completed, the veteran's claims 
should be readjudicated on a direct and 
second basis, with consideration of all 
of the evidence of record.  If the 
decision remains adverse to the veteran 
on any issue, he and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


